Citation Nr: 9908234	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-05 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for bronchial asthma 
with emphysema, currently evaluated as 30 percent disabling. 


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to April 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim of 
entitlement to an evaluation in excess of 30 percent for his 
service-connected bronchial asthma with emphysema.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his service-connected bronchial 
asthma with emphysema is more severely disabling than 
currently evaluated.  In support of this contention, he 
argues that he suffers from wheezing, coughing, and periods 
of shortness of breath with exertion which require daily use 
of medication.  Therefore, an increased evaluation for this 
disability has been requested.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports a 60 
percent evaluation for the veteran's bronchial asthma with 
emphysema.


FINDINGS OF FACT

1.  The veteran's bronchial asthma with emphysema is 
manifested by FEV-1 values of 62 and 59 percent predicted, 
FEV-1/FVC values of 67 and 65 percent, and a DLCO value of 54 
percent predicted.

2.  The veteran's bronchial asthma with emphysema is 
manifested by asthma symptoms on a near daily basis, requires 
daily use of inhalers, and precludes more than light manual 
labor; however, this condition is not manifested by severe 
dyspnea or cyanosis on slight exertion, marked weight loss, 
or severe impairment of health.

CONCLUSION OF LAW

The criteria for a 60 percent evaluation for bronchial asthma 
with emphysema have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 
4.97, Diagnostic Codes 6602 and 6603 (1996 & 1998); 61 Fed. 
Reg. 46,728-29 (Oct. 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for bronchial asthma is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
claim that a service-connected condition has become more 
severe is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992). 

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
post-service medical treatment records, and a recent VA 
rating examination report.  The veteran did not request a 
personal hearing, and the Board is unaware of any additional 
relevant evidence which is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

The veteran's bronchial asthma with emphysema is currently 
evaluated as 30 percent disabling, which he maintains does 
not adequately reflect the severity of this disability.  In 
support of this claim, the veteran submitted VA outpatient 
treatment reports dated from December 1993 to October 1994, 
which show treatment for allergic bronchopulmonary 
aspergillosis (ABPA).  These reports essentially reveal that 
the veteran experienced periods of shortness of breath, 
wheezing, and a cough which produced a yellowish-whitish 
sputum.

In December 1993, for example, it was noted that the veteran 
had a history of chronic obstructive pulmonary disease (COPD) 
and ABPA.  Examination revealed no increased dyspnea or 
wheezing at that time.  In June 1994, the veteran's weight 
was down to 138 pounds from 140 pounds.  A pulmonary function 
test at that time disclosed an FEV-1 value of 62 percent 
predicted and an FEV-1/FVC value of 67 percent prior to using 
a bronchodilator.  The veteran was started on Prednisone.  
When seen two weeks later, it was noted that the veteran had 
improved markedly and that his weight was back up to 140 
pounds.  In October 1994, his weight was up to 144 pounds.  
The veteran stated that he had recently experienced shortness 
of breath after shoveling snow and while walking around the 
house.  It was further noted that the veteran was able to 
walk approximately one block on a flat surface before 
experiencing shortness of breath. 

In connection with his claim, the veteran was afforded a VA 
rating examination in August 1997.  The veteran admitted that 
he still smoked a half a pack of cigarettes a day.  He 
reported that his bronchial asthma with emphysema was 
manifested by a nonproductive cough with frequent wheezing; 
shortness of breath with walking a half mile or up one flight 
of stairs; and asthma symptoms on a near daily basis, which 
increased with mild to moderate exertion.  He also related 
that he used multiple inhalers on a daily basis, including 
Beclomethasone, Albuterol, and Ipratropium.  Examination 
revealed that the veteran measured 70 inches and weighed 160 
pounds.  There was coarse inspiratory and expiratory wheezing 
which did not clear with deep coughing.  A pulmonary function 
test disclosed an FEV-1 value of 59 percent predicted, an 
FEV-1/FVC value of 65 percent prior to using a 
bronchodilator, and a DLCO (unc) value of 54 percent 
predicted.  The diagnoses included chronic recurrent 
bronchial asthma, moderately severe; and exertional dyspnea.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

Bronchial asthma with emphysema is evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.97, Diagnostic 
Codes 6602 and 6603.  However, on October 7, 1996, during the 
pendency of the veteran's appeal, the schedular criteria for 
evaluating respiratory system disabilities was amended by 61 
Fed. Reg. 46,720.

Prior to October 7, 1996, Diagnostic Code 6602 provided a 30 
percent evaluation for moderate bronchial asthma with 
asthmatic attacks rather frequent (separated by only 10 to 14 
day intervals) with moderate dyspnea on exertion between 
attacks.  A 60 percent evaluation was provided for severe 
bronchial asthma with frequent asthmatic attacks (one or more 
attacks weekly), marked dyspnea on exertion between attacks 
with only temporary relief by medication, and more than light 
manual labor precluded.  A 100 percent evaluation was 
assigned for pronounced bronchial asthma with very frequent 
asthmatic attacks with severe dyspnea on slight exertion 
between attacks and with marked loss of weight or other 
evidence of severe impairment of health.  See 38 C.F.R. 
§ 4.87, Diagnostic Code 6602 (1996).

Under the criteria of Diagnostic Code 6603 in effect prior to 
the revision, a 30 percent evaluation was warranted for 
moderate pulmonary emphysema, with moderate dyspnea occurring 
after climbing one flight of steps or walking more than on 
block on level surface, and pulmonary function tests 
consistent with findings of moderate emphysema.  A 60 percent 
evaluation was warranted for severe pulmonary emphysema with 
exertional dyspnea sufficient to prevent climbing one flight 
of steps or walking one block without stopping; ventilatory 
impairment of severe degree confirmed by pulmonary function 
tests with marked impairment of health.  Finally, a 100 
percent evaluation was warranted for pronounced pulmonary 
emphysema which was intractable and totally incapacitating; 
with dyspnea at rest, or marked dyspnea and cyanosis on mild 
exertion; severity of emphysema confirmed by chest x-rays and 
pulmonary function tests.  See 38 C.F.R. § 4.87, Diagnostic 
Code 6603 (1996).

Under the revised criteria of Diagnostic Code 6602, a 30 
percent evaluation is assigned for bronchial asthma evidenced 
by an FEV-1 value of 56 to 70 percent predicted, or an FEV-
1/FVC value of 56 to 70 percent, or daily inhalational or 
oral bronchodilator therapy, or inhalational anti-
inflammatory medication.  A 60 percent evaluation is 
warranted for bronchial asthma evidenced by an FEV-1 value of 
40 to 55 percent predicted, or an FEV-1/FVC value of 40 to 55 
percent, or at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  Finally, a 100 percent evaluation is 
assigned for bronchial asthma evidenced by an FEV-1 value of 
less than 40 percent predicted, or an FEV-1/FVC value less 
than 40 percent, or more than one attack per week with 
episodes of respiratory failure, or requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6602 (1998); 61 Fed. Reg. at 46,728-29 
(1996).

Under the revised criteria of Diagnostic Code 6603, a 30 
percent evaluation is warranted for emphysema evidenced by an 
FEV-1 value of 56 to 70 percent predicted, an FEV-1/FVC value 
of 56 to 70 percent, or a DLCO (SB) value of 56 to 65 percent 
predicted.  A 60 percent evaluation is warranted for 
emphysema manifested by an FEV-1 value of 40 to 55 percent 
predicted, an FEV- 1/FVC value of 40 to 55 percent, a DLCO 
(SB) value of 40 to 55 percent predicted, or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent evaluation requires an FEV-1 value 
less than 40 percent of predicted value, an FEV-1/FVC value 
less than 40 percent, or a DLCO (SB) value less than 40 
percent predicted, or maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), cor pulmonale (right heart failure), right 
ventricular hypertrophy, pulmonary hypertension (shown by 
Echo or cardiac catheterization), episode(s) of acute 
respiratory failure, or requires outpatient oxygen therapy.  
See 38 C.F.R. § 4.87, Diagnostic Code 6603 (1998); 61 Fed. 
Reg. at 46,728-29 (1996).

The United States Court of Veteran's Appeals (Court) has held 
that where the law changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provides otherwise.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Therefore, 
the Board will apply the most favorable of the foregoing 
criteria in evaluating the veteran's bronchial asthma.

Applying the above criteria to the facts of this case, the 
Board finds that the disability picture for the veteran's 
bronchial asthma with emphysema is most consistent with a 60 
percent evaluation under the revised criteria of Diagnostic 
Code 6603.  As noted, a 60 percent evaluation is assigned 
under this provision for emphysema manifested by a DLCO (SB) 
value of 40 to 55 percent predicted.  Since the veteran's 
recent VA pulmonary function test of August 1997 revealed a 
DLCO value of 54 percent predicted, the Board finds that the 
evidence supports an evaluation of 60 percent for the 
veteran's bronchial asthma with emphysema under this code 
provision.

The veteran's bronchial asthma with emphysema also manifests 
many of the criteria for a 60 percent evaluation under the 
former criteria of Diagnostic Code 6602.  The veteran stated 
during his recent VA examination that he suffered from asthma 
symptoms on nearly a daily basis, which increased with only 
mild to moderate exertion, and that he used multiple inhalers 
on a daily basis.  Although the examiner did not indicate 
whether more than light manual labor was precluded, the Board 
finds it logical to presume that this factor was present as 
the veteran reported dyspnea after climbing one flight of 
stairs, shoveling snow, or walking around the house.  The VA 
examiner, moreover, also characterized the veteran's 
bronchial asthma as "moderately severe."  As such, the 
Board finds that the veteran's bronchial asthma with 
emphysema is also analogous with the 60 percent evaluation 
under the former criteria of Diagnostic Code 6602.

The Board has also considered whether an evaluation in excess 
of 60 percent can be assigned for the veteran's bronchial 
asthma with emphysema.  As this condition is not manifested 
by frequent asthmatic attacks with severe dyspnea on slight 
exertion between attacks and with marked loss of weight or 
other evidence of severe impairment of health, an evaluation 
in excess of the 60 percent evaluation assigned by this 
decision is not warranted under the former criteria of 
Diagnostic Code 6602.  Although the veteran's weight dropped 
from 140 pounds to 130 pounds in June 1994, the veteran's 
weight was noted to be 160 pounds when examined in August 
1997.  Pulmonary function studies also do not disclose that 
the veteran's bronchial asthma with emphysema is analogous 
with the 100 percent evaluation under the revised criteria of 
this code provision, nor is there evidence that the veteran 
requires daily use of systemic high dose corticosteroids or 
immuno-suppressive medications. 

An evaluation in excess of 60 percent also is not warranted 
under both the former and revised criteria of Diagnostic Code 
6603.  There is simply no evidence indicating that the 
veteran's bronchial asthma with emphysema is manifested by 
dyspnea at rest or marked dyspnea and cyanosis on mild 
exertion.  There also is no evidence that the veteran has 
been rendered intractably and totally incapacitated.  
Moreover, pulmonary function studies do not reflect that this 
condition is severe enough to warrant a 100 percent 
disability evaluation under the revised criteria of 
Diagnostic Code 6603, nor is there evidence of cardiac 
involvement or the use of outpatient oxygen therapy.  In 
short, the veteran's bronchial asthma with emphysema is 
appropriately evaluated as 60 percent disabling under both 
sets of criteria of Diagnostic Codes 6602 and 6603. 

Finally, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no assertion or showing 
that the veteran's bronchial asthma with emphysema has caused 
marked interference with employment, necessitated frequent 
periods of hospitalization or otherwise renders impracticable 
the application of the regular schedular standards.  In the 
absence of such factors, the Board determines that the 
criteria for assignment of an extra-schedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A 60 percent evaluation for bronchial asthma with emphysema 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 8 -


